—Judgment, Su*203preme Court, New York County (Patricia Williams, J.), rendered March 1, 1994, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 6 to 12 years, unanimously affirmed.
In the absence of a further record that might have been developed had an appropriate motion been made pursuant to CPL 440.10, we cannot conclude on the existing record that defendant’s trial counsel was ineffective (see, People v Love, 57 NY2d 998, 1000). Although counsel did not move to suppress identification testimony in timely fashion, such a motion would, in all probability, have been summarily denied (see, People v Wharton, 74 NY2d 921).
The trial court’s various rulings imposing reasonable limits upon cross-examination of the People’s witnesses constituted appropriate exercises of discretion (see, People v Schwartzman, 24 NY2d 241, 244, cert denied 396 US 846), and did not preclude inquiry into any relevant subject matter.
We perceive no abuse of sentencing discretion.
We have considered defendant’s additional claims of error and find them to be unpreserved and without merit. Concur— Murphy, P. J., Kupferman, Asch, Nardelli and Tom, JJ.